Citation Nr: 0502439	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for breathing problems due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1944 to August 1946, from January 1947 to February 
1947, and from October 1948 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
breathing problems due to asbestos exposure.

The Board notes that in a letter dated in May 2004 the 
veteran raised the issue of entitlement to service connection 
for post-traumatic stress disorder.  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


REMAND

The veteran has argued that he has breathing problems as a 
result of exposure to asbestos during his service in the 
Navy.  At his hearing, the veteran testified that he had been 
awarded a settlement from companies which produced asbestos, 
apparently after filing a claim based on exposure to asbestos 
after separation from service.

The Board notes that certain private medical records listed 
in the veteran's response to the VCAA letter have not been 
obtained by the RO.  These include records from Dr. Seth 
Scott at Lucedale Community Medical Center, and Providence 
Hospital.

The Board further notes that, the claims file contains 
conflicting diagnoses, and that the veteran has not been 
afforded a VA examination.  A VA etiological opinion has not 
been obtained.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature, etiology, and extent of the 
veteran's disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the 
veteran should be afforded a VA examination to determine 
whether he currently has breathing problems due to asbestos 
exposure that was incurred or aggravated during his service.  

This case is REMANDED to the RO via the Appeals Management 
Center in Washington DC for the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his respiratory symptoms 
since May 2004 (i.e., since the most 
recent VA medical evidence of record), 
which are not currently associated with 
the claims files.  After securing any 
necessary releases, the RO should obtain 
these records.

2.  The RO should request that the 
veteran provide a copy of any settlement 
agreement related to his exposure to 
asbestos at work, as well as copies of 
any associated documents describing the 
nature of the veteran's exposure to 
asbestos at his place(s) of employment.

3.  The RO should then schedule the 
veteran for a pulmonary examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, to include pulmonary 
function testing.  The examiner should 
provide an opinion as to the veteran's 
correct diagnosis, and as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed respiratory disorder is 
related to his service and any possible 
asbestos exposure therein.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the scheduled examination, and the 
examiner should acknowledge such review 
in the examination report.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




